DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 3/29/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., US 2004/0056344, in view of Yoo et al, US 2016/0035678, and Lee et al., US 2017/0141081.
Ogawa et al in for example figure 25 a radio frequency (RF) module comprising: 

a first mold compound 64 coupled to the semiconductor die and exposing a surface of the semiconductor die;
a second mold compound 7 coupled to the top side and encapsulating the plurality of electronic components; and a shield layer (see obvious statement below) at least partially surrounding the second mold compound and a plurality of module contacts 66 (connection terminals) attached at the bottom side of the module substrate and are shown extending below the surface of the semiconductor die. (Yoo et al also shows this feature)
Though Ogawa et al fails to specifically discuss that his invention is a radio frequency (RF) module he teaches in paragraph (0001) that his invention is related to multi-chips circuit module, where it would have been considered obvious to one having ordinary skill in this art that multi-chips circuit module would include conventional modules that would include radio frequency (RF) modules and one of ordinary skill in this art would further deem that components of a RF module may obviously be configured for RF operation
Though Ogawa et al shows no shield layer, it would have been obvious to one having ordinary skill in this art to provide a shield layer at least partially surrounding 
Ogawa and Yoo fail to teach the plurality of module contacts extend from the bottom side of the module substrate to below the surface of the semiconductor die.
Lee (figure 1) teaches the plurality of module contacts 160 extend from the bottom side of the module substrate 110 to below the surface of the semiconductor die 130.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the module contacts of Lee in the invention of Ogawa and Yoo because Lee teaches the equivalence of the module contacts of Lee to the via of Yoo. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

3.    (Original) The shielded RF module of claim 1, wherein the semiconductor die is coupled to the module substrate via a plurality of conductive elements 67. (see figure 25)
4.    (Original) The shielded RF module of claim 3, wherein the first mold compound 64 is shown surrounding each of the plurality of conductive elements, (see figure 25)
5.    (Original) The shielded RF module of claim 1, wherein the first mold compound 64 and the surface of the semiconductor die is shown to define a common plane and the plurality of module contacts 66 ( connection terminals) are shown extending below the common plane, (see figure 25)
6.    (Original) The shielded RF module of claim 5, further comprising a secondary substrate 70, wherein the plurality of module contacts 66 are shown coupled to the secondary substrate and configured to provide an electrical connection between the module substrate and the secondary substrate 70. (see figure 35)
7.    (Original) The shielded RF module of claim 5, wherein a distance between the common plane and the bottom side of the module substrate is between 80 urn and 200 urn.

9. (Currently Amended) The shielded RF module of claim 1, wherein the shield layer 150 is shown of Yoo et al entirely covers a top surface of the shielded RF module and almost entirely covers a side surface of the shielded RF module.
10. (Original) The shielded RF module of claim 1, further comprising a heat exchanger coupled to the surface of the semiconductor die and configured to exchange heat with the semiconductor die.
Figure 35 shows refill 82 coupled to the surface of semiconductor die 61A (or 61B). Since refill materials are commonly formed of thermally conductive polymer materials, it would have been obvious to one having ordinary skill in this art that said refill material would therefore be characteristic of a heat exchanger that is shown coupled to the surface of the die.

Though said module contact 66 ( connection terminal) is not taught to be formed of solder, module contact connection terminals are conventional interconnects in this art and it would have been obvious to one having ordinary skill in this art that said module contact connection terminal 66 may be formed on conventional materials such as solder. Further Ogawa et al teaches connection terminal 81 formed of solder and therefore establishing that connection terminal module contacts formed of solder are well known in this art.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., US 2004/0056344, in view of Yoo et al, US 2016/0035678, and Lee et al., US 2017/0141081, and Watanabe et al., US 10,998,290.
22, Yoo and Lee fail to teach one or more conductors coupled to the surface of the semiconductor die and configured to provide an electrical connection between the semiconductor die and a secondary substrate.
Watanabe (figure 1) teaches one or more conductors 107d coupled to the surface of the semiconductor die 102c and configured to provide an electrical connection (column 3, lines 457-53) between the semiconductor die 102c and a secondary substrate 150b.
.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., US 2004/0056344, in view of Yoo et al, US 2016/0035678, and Lee et al., US 2017/0141081.
Ogawa et al in for example figures 35 and 25 an electronic device, comprising: 
a circuit board 70 (see obvious statement below) on which a plurality of electronic components (shown in 60 and see figure 37) is mounted; and
 a shielded (see obvious statement below-Yoo et al, shield 150) integrated circuit (1C) module 60 coupled to the circuit board, comprising: 
a module substrate 2 having a top side and a bottom side adjacent the circuit board; 
a first electronic component coupled to the top side 6A ( or 6B) and a second electronic component 61A ( or 61B) coupled to the bottom side; and a first mold compound 64 at least partially surrounding the second electronic component and exposing a surface of the second electronic component; 
a second mold compound 7 coupled to the top side and encapsulating the first electronic component; and 

Though substrate 70 is identified as an interposer, interposers are a type of circuit board, further paragraph (0121), last 2 lines from the bottom expresses that “module 60 may be mounted...an interposer 70 or on other suitable circuit substrates.” Therefore one having ordinary skill in this art would deem to suggest that 70 may be any conventional circuit board substrate.
Though Ogawa et al shows no shield layer, it would have been obvious to one having ordinary skill in this art to provide a shield layer at least partially surrounding the second mold compound in view of the teachings of Yoo et al who shows a shield layer 150 surrounding second top molding 130 ( see also mold labelling in figure 6) in a package having a module substrate defining a top side and a bottom side and a plurality of electronic components coupled to the top side, a semiconductor die coupled to the bottom side; and a first bottom mold compound 130 coupled to the semiconductor die.
Ogawa and Yoo fail to teach the plurality of module contacts extend from the bottom side of the module substrate to below the surface of the semiconductor die.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the module contacts of Lee in the invention of Ogawa and Yoo because Lee teaches the equivalence of the module contacts of Lee to the via of Yoo. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
19.    (Original) The electronic device of claim 18, wherein: first the mold compound and the surface of the second electronic component are shown to define a common plane facing the circuit board; and at least one of the plurality of module contacts 66 is shown to provide an electrical connection between the module substrate and an electronic component of the plurality of electronic components, (see figure 35)
20.    (Original) The electronic device of claim 19, wherein a distance between the common plane and the bottom side of the module substrate is between 80 urn and 200 urn.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        5/7/21